SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

     This Second Amendment to Executive Employment Agreement (hereinafter
referred to as the “Amendment”) has been entered into this 20th day of December,
2013, and amends that certain Executive Employment Agreement, dated May 3, 2012
(the “Original Agreement”), as amended June 1, 2012 by and between Identive
Group, Inc., a Delaware corporation, having its principal executive offices at
1900-B Carnegie Ave., Santa Ana, CA 92705, United States of America (hereinafter
together with all the companies directly and indirectly controlled by it
referred to as the “Company”) and David Wear, a U.K. citizen being resident in
England (hereinafter referred to as the “Executive”).This Amendment and the
Original Agreement are collectively referred to herein as the “Agreement.”

     For and in good and valuable consideration, the sufficiency and adequacy of
which is hereby acknowledged, the parties agree to amend the Original Agreement
as follows:

1.      As of and from December 20, 2013, or such other date as may be mutually
agreed by the parties (the “Change Date”), the Executive agrees to resign his
position as Chief Financial Officer and Company Secretary of the Company as set
forth in Section 1 of the Original Agreement and shall thereafter serve as
Vice-President, Special Projects, of the Company.     Executive shall report to
the Chief Executive Officer of the Company and perform such responsibilities as
assigned from time to time. Executive shall devote his full attention to such
obligations by using his best efforts to apply his skills and experience to
perform his duties and promote the interests of the business and projects of the
Company.  

1

--------------------------------------------------------------------------------

     2. Section 4(a) of the Original Agreement shall be amended such that the
Term shall expire on February 28, 2015, unless the parties mutually agree in
writing otherwise.

     3. Section 4(b) of the Original Agreement shall be amended such that either
party may terminate the Agreement at any time after the Change Date (an “Early
Termination”) but the Company shall be required to pay the Executive’s monthly
fixed salary and the bonus payments pro rata through the end of the Term. In no
case shall the Company be obligated to pay in excess of the Notice period
requirement as stated in the Original Agreement,

     4. For the avoidance of doubt and notwithstanding an Early Termination, all
benefits (including 10% company pension contribution, family private medical
insurance and a monthly car allowance), to which Executive is entitled under
Section 3 of the Original Agreement will continue until the end of the Term.

     5. In all other respects, the terms and conditions of the Original
Agreement are hereby ratified and confirmed in full.

     6. This Amendment shall be deemed a contract under, and for all purposes
shall be governed by and construed in accordance with the laws of Delaware. This
Amendment has been drafted in English. In case of contradictions between the
English version and a version prepared in any other language, the English
version shall prevail.

     7. No provision of this Amendment may be amended or waived unless such
amendment or waiver is authorized by the Company (including any authorized
officer or committee of the Board of Directors) and signed by the Executive. No
waiver by either party hereto of any breach by the other party of any condition
or provision of this Amendment to be performed by such other party shall be
deemed a waiver of a similar or dissimilar breach, condition or provision at the
same time or at any prior or

2

--------------------------------------------------------------------------------



subsequent time.




     8. The Agreement contains the entire agreement between the parties hereto
with respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment in two
counterparts on the date first above written.



IDENTIVE GROUP, INC.






By: /s/ Jason Hart
Jason Hart
Chief Executive Officer






EXECUTIVE






By: /s/ David Wear
David Wear




3

--------------------------------------------------------------------------------